Title: To John Adams from Henry Marchant, 2 October 1779
From: Marchant, Henry L.
To: Adams, John


     
      Dear Sir
      Philadelphia Octr. 2d. 1779
     
     By the last Post I was highly gratified by your kind and very polite Favour of the 10th. of Sepr. The Notice and Recollection of my former Letter sufficiently convinces me that You have not forgot an old Friend. In your Absence I had frequent Temptations to write You; but I was affraid of being amongst the Number of troublesome and useless Correspondants.
     We have finished Our foreign Affairs that mostly pressed upon Us. Your Appointment will convince You, that however aukward your Situation has been, it was not from any Alteration of Sentiment towards you since your first Appointment as one of Our Commissioners at Paris. I must hope, however urksome the Task, you will once more be induced to quit the Rank of a Citizen to become a Servant of the Publick. We must all look back at Our first setting out; and take Spirit from those Principles which first annimated Our Souls; and while we lament that torpid, base degeneracy, which hath seised too many, we must not suffer Ourselves to faint, or repine at Our Burthens. Mr. Dana is appointed Secretary; I rather wish for, than expect his Acceptance, yet I will hope that every Obstacle will give Way to the good of his Country.
     If Mr. Dana goes he will be ready there should another Minister be wanted thro’ Death, Sickness or otherwise. I shall rejoice to hear of your safe Arrival at Paris; And shall esteem myself truely happy in your Correspondance; for with great Esteem I am your, sincere Friend & Servt.
     
      H. L. Marchant
     
    